 Case 2:19-cv-19027-CCC-MF Document 4 Filed 01/07/20 Page 1 of 2 PageID: 22



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   NEWARK DIVISION

 LONNIE PETERS, individually and on behalf of                Case No. 2:19-cv-19027-CCC-MF
 other similarly situated employees,

                                  Plaintiff,                 Class/Collective Action

                             v.                              Pursuant to 29 U.S.C. §216(b)/
                                                             Fed. R. Civ. P. 23
 SKANSKA, INC.

                                  Defendant.


                RULE 41 NOTICE OF DISMISSAL WITHOUT PREJUDICE

        Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Lonnie Peters,

dismisses without prejudice, all claims against Defendant SKANSKA, Inc. As no responsive pleading

has been filed, this dismissal is effective without Court Order.

                                                Respectfully submitted,

                                                /s/ Dana Cimera
                                                Dana M. Cimera
                                                FITAPELLI & SCHAFFER, LLP
                                                Dana M. Cimera
                                                28 Liberty Street, 30th Floor
                                                New York, NY 10005
                                                Telephone: (212) 300-0375

                                                Michael A. Josephson
                                                Texas Bar No. 24014780
                                                Richard M. Schreiber
                                                Texas Bar No. 24056278
                                                JOSEPHSON DUNLAP, LLP
                                                11 Greenway Plaza, Suite 3050
                                                Houston, Texas 77046
                                                Telephone: (713) 352-1100
                                                mjosephson@mybackwages.com
                                                rschreiber@mybackwages.com

                                                AND
 Case 2:19-cv-19027-CCC-MF Document 4 Filed 01/07/20 Page 2 of 2 PageID: 23



                                              Richard J. (Rex) Burch
                                              Texas Bar No. 24001807
                                              S.D. Tex. ID No. 21615
                                              8 Greenway Plaza, Suite 1500
                                              BRUCKNER BURCH, PLLC
                                              Houston, Texas 77046
                                              Telephone: (713) 877-8788
                                              rburch@brucknerburch.com

                                              ATTORNEYS IN CHARGE FOR PLAINTIFF



                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document was served on all known parties on this the 7th
day of January 2020.

                                                      /s/Dana Cimera
                                                      Dana Cimera
